IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


CARMELO OLIVARES HERNANDEZ,                  : No. 722 MAL 2015
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
            v.                               :
                                             :
                                             :
WORKERS' COMPENSATION APPEAL                 :
BOARD (GIORGIO FOODS, INC.),                 :
                                             :
                   Respondent                :


                                       ORDER



PER CURIAM

     AND NOW, this 8th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the consideration or decision of this matter.